Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-18 is/are pending in the application.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Dashed line arrows in figures 3A-3D do not appear to be discussed in the specification nor labeled in the figures.  
Appropriate correction is required.
Drawings
The drawings are objected to because figures 3A-3D do not label elements T1-T7, 140 as discussed in paragraphs 0026-0030 (see Applicant’s original specification paragraphs 0026-0030).  Also, paragraph 0028 indicates “the first transistor T1, the fifth transistor T5, and the seventh transistor T7 are conducted, while other transistors of the pixel circuit 100 are switched off”.  However only two transistors appear to be illustrated as conducting because the remaining transistors have an “X”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Quayle 
This application is in condition for allowance except for the above formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-18 are allowed.
The claimed invention recites 

Claim 10 “ A display of low power consumption, comprising: a plurality of pixel circuits, wherein each pixel circuit comprises: a first transistor, configured to provide a driving current; a light emitting element; a light emitting control circuit, coupled between the first transistor and the light emitting element, and configured to selectively conduct the driving current to the light emitting element; a reset circuit, configured to provide a first reference voltage to the light emitting element by a first frequency; a writing circuit; and a storage capacitor, coupled between the writing circuit and the first transistor, wherein the writing circuit provides, by a second frequency, a data voltage and a second reference voltage to the storage capacitor and the first transistor, respectively, and the first frequency is different from the second frequency, wherein the storage capacitor is configured to store a first voltage corresponding to the second reference voltage, and 

The following prior arts are representative of the state of the prior art:  
Guttag et al, U.S. Patent Publication No. 20080049006 (display and power saving)
Hwang et al, U.S. Patent Publication No. 8159421 (organic light emitting diode display)
Lee et al, U.S. Patent Publication No. 20210056895 (pixel circuit)
Lee et al, U.S. Patent Publication No. 20150287361 (pixel driving method)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a reset circuit, configured to provide a first reference voltage to the light emitting element by a first frequency; a writing circuit; and a storage capacitor, coupled between the writing circuit and the first transistor, wherein the writing circuit is configured to provide, by a second frequency, a data voltage and a second reference voltage to the storage capacitor and the first transistor, respectively, and the first frequency is different from the second frequency; wherein the storage capacitor is configured to store a first voltage corresponding to the second reference voltage, and the first voltage is used to compensate a threshold voltage of the first transistor.	

These features find support at least at figures 1-2 and paragraphs 0025 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-18 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al, U.S. Patent Publication No. 9343014 (pixel driving circuit).
This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625